11-2358
         Soumkine v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A097 531 119
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                PIERRE N. LEVAL,
 9                DENNY CHIN,
10                     Circuit Judges.
11       ______________________________________
12
13       ALEXEI V. SOUMKINE, AKA ALEX SOUMKINE,
14                Petitioner,
15                                                              11-2358
16                            v.                                NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Alexei V. Soumkine, Pro Se, New
24                                      York, New York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
27                                      Attorney General; Douglas E.
28                                      Ginsburg, Assistant Director;
29                                      Charles S. Greene, III, Trial
30                                      Attorney, Office of Immigration
31                                      Litigation, Civil Division, United
32                                      States Department of Justice,
33                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Alexei V. Soumkine, a native of the former Soviet Union

 6   and a citizen of Russia, seeks review of a May 12, 2011,

 7   decision of the BIA affirming the April 27, 2009, decision

 8   of immigration judge (“IJ”) Gabriel C. Videla, denying his

 9   application for withholding of removal and relief under the

10   Convention Against Torture (“CAT”).     In re Alexei V.

11   Soumkine, No. A097 531 119 (B.I.A. May 12, 2011), aff’g No.

12   A097 531 119 (Immig. Ct. N.Y. City Apr. 27, 2009).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.          See

19   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

20   562 F.3d 510, 513 (2d Cir. 2009).     As a preliminary matter,

21   we lack jurisdiction to consider Soumkine’s unexhausted

22   arguments regarding the IJ’s denial of CAT relief, the

23   service of his Notice to Appear, and prosecutorial

                                  2
 1   discretion, see 8 U.S.C. § 1252(d)(1); Severino v. Mukasey,

 2   549 F.3d 79, 83 (2d Cir. 2008); Karaj v. Gonzales, 462 F.3d

 3   113, 119 (2d Cir. 2006), and we decline to consider the

 4   issues Soumkine failed to exhaust, including his arguments

 5   challenging the IJ’s findings that he failed to establish

 6   his eligibility for withholding of removal independent of

 7   his claim for past persecution, and that he could have

 8   safely relocated to another part of Russia, see Lin Zhong v.

 9   U.S. Dep’t of Justice, 480 F.3d 104, 107 n.1, 119-22 (2d

10   Cir. 2007).   Accordingly, we address only his application

11   for withholding of removal based on past persecution.

12       Substantial evidence supports the agency’s

13   determination that Soumkine failed to establish his Jewish

14   ethnicity and religious practice.   Although credible

15   testimony may be sufficient alone to satisfy an applicant’s

16   burden for withholding of removal, see 8 C.F.R.

17   § 1208.16(b), the IJ may nonetheless require that testimony

18   be corroborated if one would reasonably expect corroborating

19   evidence to be available.   See 8 U.S.C. § 1158(b)(1)(B)(ii);

20   Chuilu Liu v. Holder, 575 F.3d 193, 196-98 (2d Cir. 2009).

21       Here, the IJ reasonably found that Soumkine’s vague

22   testimony was insufficient alone to carry his burden, given



                                   3
 1   that: (1) he observed only one Jewish holiday in Russia;

 2   (2) his principal basis for believing that he was Jewish was

 3   his mother’s assertion that his grandmother and great-

 4   grandmother were of Jewish heritage; and (3) he did not

 5   identify any particular conduct in which he engaged that

 6   would indicate to others that he was Jewish.      Moreover,

 7   because Soumkine’s mother was alive and, despite her

 8   advanced age, could have confirmed his testimony by

 9   dictating a letter, the IJ reasonably expected that

10   evidence.    It was also reasonable for the IJ to expect a

11   letter from the synagogue Soumkine attends in the United

12   States because, despite his alleged fear that doing so would

13   create rumors regarding his immigration status, he could

14   have confidentially reserved the task to a rabbi.      Given the

15   lack of reasonably available corroboration, the IJ did not

16   err in finding that Soumkine failed to establish that he is

17   Jewish.     See Chuilu Liu, 575 F.3d at 196-98.

18       Moreover, the IJ did not err in finding that the slurs

19   and minor beatings Soumkine suffered did not rise to the

20   level of persecution because he suffered only mild injuries

21   that did not require medical treatment.     See Mei Fun Wong v.

22   Holder, 633 F.3d 64, 72 (2d Cir. 2011); Beskovic v.

23   Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006).      To the

                                     4
 1   extent that Soumkine attempts to supplement the record with

 2   evidence that he did require medical attention, we cannot

 3   consider evidence outside the administrative record.     See

 4   8 U.S.C. § 1252(b)(4)(A).     Accordingly, because Soumkine

 5   failed to demonstrate past persecution on account of his

 6   Jewish ethnicity or religion, the agency did not err in

 7   concluding that he failed to establish his eligibility for

 8   withholding of removal.     See 8 C.F.R. § 1208.16(b).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DENIED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                     5